Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed on 05/18/2022, with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 20200143279 A1) in view of Durand et al. (US 20060182064 A1) further in view of Chu et al. (US 20180096261 A1)  
Regarding Claim 1
West teaches
A method, comprising:
collecting data samples from a set of known [[interfering]] devices, the data samples comprising a plurality of characteristics of the set of known [[interfering]] devices; ([0004] “a system receives sampled energy from one or more radio receivers, detects and separates one or more signals from the received energy, estimates time and frequency bounds of the signals,”; “sampled energy” reads on “data samples”; [0005] “the system includes a machine learning model that is trained using samples that are received from one or more radio receivers or simulated throughout a signal environment simulator and that are saved to a dataset. The dataset may be labelled as part of a dataset for training machine-learned models.”; “labelled” implies that the data are from known devices; [0011] “transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”; “time-series representation” reads on “a plurality of characteristics”)
compiling a plurality of known feature vectors corresponding to the plurality of characteristics of the set of known [[interfering]] devices; ([0011] “transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”; [0021] “receiving a training data set including a plurality of time-series radio frequency (RF) signal samples; generating a training vector from the plurality of time-series signal samples”; “time-frequency representation” reads on “a plurality of known feature vectors”)
executing the plurality of known feature vectors on [[the selected]] plurality of machine learning algorithms to train the [[selected]] plurality of machine learning algorithms to classify the set of known [[interfering]] devices; ([0021] “using the training vector and the one or more new training vectors to train a machine learning model for at least one of RF band segmentation, RF signal detection, or RF signal labelling.”)
collecting data samples from a set of future [[interfering]] devices, the data samples comprising a plurality of characteristics of the set of future interfering devices; ([0004] “In some implementations, a system receives sampled energy from one or more radio receivers, detects and separates one or more signals from the received energy, estimates time and frequency bounds of the signals,”)
compiling a plurality of future feature vectors corresponding to the plurality of characteristics of the set of future interfering devices; ([0011] “transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”; [0021] “receiving a training data set including a plurality of time-series radio frequency (RF) signal samples; generating a training vector from the plurality of time-series signal samples”; “time-frequency representation” reads on “a plurality of future feature vectors”)
executing the plurality of future feature vectors on the machine learning model to classify the set of future [[interfering]] devices. ([0021] “using the training vector and the one or more new training vectors to train a machine learning model for at least one of RF band segmentation, RF signal detection, or RF signal labelling.”; [0078] “The convolution classifier 114 may receive the time-frequency representation 206 as shown in FIG. 2.”; “convolution classifier” reads on “the machine learning model”; “the time-frequency representation” reads on “future feature vectors”)
West does not explicitly disclose 
- device type[[s]] of the [[plurality of]] known interfering device[[s]]
	However, Durand teaches
- device type[[s]] of the [[plurality of]] known interfering device[[s]] ([Abstract] “In a wireless network an access point and/or wireless end device is operable in response to interference from another device to capture a sample of the interference, determine whether the interference originates from a known type of device”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West with the device type detection of Durand in order to know the identity of interfering devices thereby achieving the improvement of the network performance. ([0004] “The invention offers improved WLAN performance when interference is encountered.”)
West and Durand does not explicitly disclose 
- selecting a plurality of machine learning algorithms responsive to device types of the plurality of known interfering devices
- generating a machine learning model based on performances of the plurality of machine learning algorithms, the machine learning model comprising at least one of the plurality of machine learning algorithms; 
	However, Chu teaches:
- selecting a plurality of machine learning algorithms responsive to device types of the plurality of known interfering devices ([0052] “an ensemble manager 245 may be provided, which may be operable to allow a collection of two or more unsupervised machine learning algorithms to be selected to predict anomaly events for a particular sensor, sensor model, sensor type, or grouping of the same or different sensors (e.g., on a single device or within a particular system, etc.”; “sensor” reads on “device”).
- generating a machine learning model based on performances of the plurality of machine learning algorithms, the machine learning model comprising at least one of the plurality of machine learning algorithms; ([0053] “for instance, in response to a request or transaction initiated by the anomaly management system 215 via an API, with the performance of the algorithm be provided as a service to the anomaly management system. In some implementations, a blend of unsupervised and supervised machine learning algorithms may be selected for use together in the ensemble.”; “the ensemble” reads on “the machine learning model”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West and Durand with the machine learning algorithm selection of Chu to achieve interoperability in diverse system. ([0016] “facilitating the successful interoperability of such diverse systems is, among other example considerations, an important issue when building or defining an IoT system.”)

Regarding Claim 5
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above and West further teaches:
mapping the plurality of known feature vectors to the set of known interfering devices. ( [0017] “… the method further includes labelling each of the one or more bounding boxes with the corresponding one or more types.”; “labelling” reads on “mapping”; “The corresponding one or more types” reads on “the set of known interfering devices”)

Regarding Claim 7
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above and West further teaches:
receiving, from the machine learning model, classifications of future interfering devices.
(West [Fig.9] discloses spectrum annotations for classifying the future device and classification results being sent to customers.)
Regarding Claim 8
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above and West further teaches:
detecting a plurality of radio frequency (RF) signals emitted from a plurality of wireless devices; ([0004] “… a system receives sampled energy from one or more radio receivers, detects and separates one or more signals from the received energy”)
sampling the plurality of RF signals over a plurality of time frames; ([0021] “… a method includes: receiving a training data set including a plurality of time-series radio frequency (RF) signal samples;”)
generating a plurality of fast Fourier transform (FFT) frames based on the plurality of RF signals;  ([0011] “ … transforming the sampled energy from a time-series representation to a time-frequency representation includes computing at least one of a fast Fourier transform (FFT), a digital Fourier transform (DFT), or a wavelet transform with the sampled energy.”)
converting the plurality of FFT frames into the plurality of known feature vectors.
 ([0021] “… a method includes: receiving a training data set including a plurality of time-series radio frequency (RF) signal samples; generating a training vector from the plurality of time-series signal samples;”)

Regarding Claim 9
Claim 9 is a system claim comprising a memory and a processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 13
Claim 13 is a system claim comprising a memory and a processor corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 14
Claim 14 is a system claim comprising a memory and a processor corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 15
Claim 15 is a system claim comprising a memory and a processor corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 16
Claim 16 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Regarding Claim 18
Claim 18 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Regarding Claim 20
Claim 20 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Claims 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Durand in view of Chu and further in view of Kobayashi et al. (US 20170061329 A1)

Regarding Claim 2
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above and does not distinctly disclose
- receiving from the selected plurality of machine learning algorithms a plurality of weights for the plurality of known feature vectors
However, Kobayashi teaches:
- receiving from the plurality of machine learning algorithms a plurality of weights for the plurality of known feature vectors. ([0019] “executing each of a plurality of machine learning algorithms by using training data; calculating, based on execution results of the plurality of machine learning algorithms, increase rates of prediction performances of a plurality of models generated by the plurality of machine learning algorithms, respectively; [0053] “an individual model is a function that acquires a value of at least one variable indicating a factor as an argument and that outputs a value of a variable indicating a result (a predicted value indicating a result). By the machine learning, a weight (coefficient) of each variable indicating a factor is determined.”)
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Durand and Chu with the machine learning algorithm selection of Kobayashi to use the most effective algorithm thereby efficiently achieving a model with desired accuracy. (Kobayashi [0004] “Thus, progressive sampling has been proposed as a method for efficiently obtaining a model indicating a practically sufficient prediction performance.”)

Regarding Claim 10
Claim 10 is a system claim comprising a memory and a processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Regarding Claim 19
Claim 19 is a non-transitory machine-readable storage medium claim corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that West teaches a non-transitory machine-readable storage medium ([0162] “media”).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Durand in view of Chu further in view of Hoelzer et al. (US 20170337713 A1)

Regarding Claim 3
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
optimizing performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors. 
However, Hoelzer teaches:
optimizing performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors. ([Abstract] “optimizing the image reconstruction algorithm based on a first machine learning algorithm, the at least one first subset of the set of training data sets and the image processing information for the respective first medical images.”; “training data sets” reads on “known feature vectors”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Durand and Chu with the algorithm optimization of Hoelzer to get the optimal classification results from the algorithm thereby achieving higher accuracy in classification results. (Hoelzer [0181] “This, for example, enables a region to be determined for the at least one examination parameter of the examination parameter set, wherein the region is in particular optimized such that an image processing result with the greatest possible quality can be determined with the lowest possible radiation dose.”)

Regarding Claim 11
Claim 11 is a system claim comprising a memory and a processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Durand in view of Chu further in view of Zhu (CN 104009836 A).

Regarding Claim 4
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
testing performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors.
	However, Zhu teaches
testing performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors. ([0036] “in this embodiment, result of randomness test as the data corresponding to the data of the random characteristic, such that a plurality of random test data to obtain a plurality of corresponding random feature.”; “a plurality of corresponding random feature” reads on “unknown feature vectors”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Durand and Chu with the performance test of Zhu to implement a reliable system with the quality of performance thereby obtaining the classification data more accurately (Zhu [0074] “the detection system adopting the above detection method not only has excellent detection performance, but also has short detection time and fast response speed, which can realize online detection.”).

Regarding Claim 12
Claim 12 is a system claim comprising a memory and a processor corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that West teaches a memory and a processor ([0160] “processor”; [0162] “memory”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Durand in view of Chu further in view of Banerjee et al. (US 20140169194 A1)

Regarding Claim 6
West as modified by Durand and Chu teaches all of the limitations of claim 1 as cited above but does not explicitly disclose:
implementing the machine learning model in an access point (AP). 
However, Banerjee teaches:
implementing the machine learning model in an access point (AP). ([0069] “In the present embodiment, an access point 110 may perform observation of interferers.”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Durand and Chu with the access point implementation of Banerjee to achieve higher accuracy in classifying interfering devices. (Banerjee [0113] “In some embodiments, detection accuracy may be improved by using features unique to a target device.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over West in view of Durand in view of Chu in view of Hoelzer further in view of Zhu.

Regarding Claim 17
West as modified by Durand and Chu teaches all of the limitations of claim 16 as cited above but does not distinctly disclose:
optimize performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors;
However, Hoelzer teaches:
optimize performance of each of the plurality of machine learning algorithms against cross-validation data, the cross-validation data comprising a subset of the plurality of known feature vectors ([Abstract] “optimizing the image reconstruction algorithm based on a first machine learning algorithm, the at least one first subset of the set of training data sets and the image processing information for the respective first medical images.”; “training data sets” reads on “known feature vectors”)
Same motivation as claim 3.
West as modified by Durand, Chu and Hoelzer teaches all of the limitations of claim 16 as cited above but does not distinctly disclose:
test performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors.
However, Zhu teaches:
test performance of each of the plurality of machine learning algorithms against test data, the test data comprising a set of unknown feature vectors. ([0036] “in this embodiment, result of randomness test as the data corresponding to the data of the random characteristic, such that a plurality of random test data to obtain a plurality of corresponding random feature.”; “a plurality of corresponding random feature” reads on “unknown feature vectors”)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the signal detection system of West, Durand, Chu and Hoezler with the performance test of Zhu to implement a reliable system with the quality of performance thereby obtaining the classification data more accurately (Zhu [0074] “the detection system adopting the above detection method not only has excellent detection performance, but also has short detection time and fast response speed, which can realize online detection.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG W LEE/
Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129